Dismissed and Opinion Filed May 5, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00104-CV

               AGNES DEMIRJIAN, Appellant
                            V.
 SHU YUANN YUNG A/K/A NICKY YUNG AND DONALD SHEK YUNG,
                         Appellees

               On Appeal from the 417th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 417-02003-2017

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                         Opinion by Chief Justice Burns
      Appellant’s brief is overdue. By postcard dated March 19, 2020, we notified

appellant the time for filing appellant’s brief had expired. We directed appellant to

file a brief and an extension motion within ten days. We cautioned appellant that

failure to file a brief and an extension motion would result in the dismissal of this

appeal. To date, appellant has not filed a brief, filed an extension motion, or

otherwise corresponded with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c)




                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE

200104F.P05




                                      –2–
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

AGNES DEMIRJIAN, Appellant              On Appeal from the 417th Judicial
                                        District Court, Collin County, Texas
No. 05-20-00104-CV       V.             Trial Court Cause No. 417-02003-
                                        2017.
SHU YUANN YUNG A/K/A                    Opinion delivered by Chief Justice
NICKY YUNG AND DONALD                   Burns. Justices Whitehill and Nowell
SHEK YUNG, Appellees                    participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees SHU YUANN YUNG A/K/A NICKY YUNG
AND DONALD SHEK YUNG recover their costs of this appeal from appellant
AGNES DEMIRJIAN.


Judgment entered May 5, 2020




                                  –3–